Citation Nr: 1425972	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-42 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1985 and March 1988 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  In pertinent part, the rating decision granted service connection for hypertension and right and left knee chondromalacia, and assigned a noncompensable rating and 10 percent ratings, respectively.  

The Veteran testified at a Travel Board hearing in July 2012 and a copy of that transcript is of record.  At the hearing the Veteran also submitted a written withdrawal of his claims for increased ratings for right and left knee chondromalacia 38 C.F.R. § 20.204 (2013).  (This withdrawal was subsequently processed at the RO level.)  The Veteran also submitted additional evidence with a waiver of initial RO consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the Veteran's file on the "VBMS" system to insure a complete review of the evidence.


FINDING OF FACT

The Veteran's hypertension is manifest by required continuous medication, without evidence of diastolic pressure that had been predominantly 100 or more or systolic pressure predominantly 160 or more.




CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.104 Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for an initial compensable rating for hypertension arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in September 2009 and November 2010.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations and described the Veteran's hypertension in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and what was necessary to substantiate the claim.  Information was also solicited regarding the effects of the Veteran's hypertension on his daily activities.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his hypertension is more severe than reflected by his currently assigned disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's hypertension is evaluated under the General Rating Formula for Diseases of the Arteries and the Veins. 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under diagnostic code 7101 a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

Turning to the evidence of record, service treatment records show that the Veteran's blood pressure readings were noted as 132/73, 121/71, 122/71, 131/68, 134/76, 110/64, 137/81, 135/64, 142/78, 141/88, 120/96, 120/70, 120/76, 128/82, 118/80,  134/80, 132/85, 120/80, 140/92, 140/70, 122/76, 141/87, 138/82, and 139/78.  

The Veteran was afforded a general VA examination in September 2009.  The Veteran reported occasional chest discomfort and fatigue.  The examiner noted that the Veteran took Lopressor 25mg per day.  The Veteran's blood pressure readings were 141/87, 138/82, and 139/78.  

Post-service VA treatment records dated February 2010 to September 2013 show that the Veteran's blood pressure readings were 140/77, 160/97, 136/62, 148/93, 157/79, 131/71, 133/83, 136/85, 134/77, and 125/83.  The Veteran also reported that his at home blood pressure readings ranged from 120 to 150 systolic and 70 to 80 for diastolic.  A May 2010 VA examiner also noted that the Veteran's blood pressure was adequately controlled.  May 2010 and September 2010 VA examinations for claims that are not currently before the Board show that the Veteran's blood pressure readings were 157/79 and 157/81.  Additionally, the Veteran's medication list included Lisinopril 40 milligrams daily for hypertension.  

In an October 2010 statement the Veteran reported that since beginning treatment at the VAMC Temple, his blood pressure reading had been over 160.  

The Veteran was afforded another VA general examination in November 2010.  The Veteran reported dizziness and dyspnea on severe exertion.  The examiner noted that continuous medication was required for control of hypertension.  On physical examination the Veteran's blood pressure readings were 157/78, 146/76, and 144/67.  

At the July 2012 Board hearing the Veteran reported that his "Loprosol" was increased to 40 milligrams.  The Veteran reported that if he exerts himself or does continuous exercise for more than 20 minutes he begins to have tightness in his chest and starts sweating.  The Veteran also asserted that even with medication sometimes his hypertension is not controlled.  

Based on the evidence above, the Board finds that the Veteran's hypertension is manifest by required continuous medication, without evidence of diastolic pressure that had been predominantly 100 or more or systolic pressure predominantly 160 or more.

The Board acknowledges the Veteran's assertions that he has blood pressure readings predominantly 160 or more.  However, the Board finds that these lay assertions are inconsistent with the medical evidence and outweighed by the medical evidence of record that evaluates the true extent of the hypertension disability based on objective data coupled with lay complaints.  The Board notes that the medical evidence of record, including the Veteran's lay reports to treating physicians of his at home blood pressure readings, show that although the Veteran is prescribed continuous medication for his hypertension, his blood pressure readings have not been predominantly 100 or more diastolic, or 160 or more systolic, at any time during the period on appeal.  Additionally, the Board notes that the VA examiners and VA treating physicians have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board also acknowledges the Veteran's assertion that there are times that his hypertension is not controlled by medication and any possible assertion that his blood pressure readings would be higher if he were not on medication.  However, a review of the evidence of record shows that the Veteran's hypertension was noted as controlled by medication and there are no notations in any of the medical evidence, which include VA examinations and VA treatment records, that the Veteran's hypertension was not controlled by his prescribed medication.  Again, the medical evidence outweighs the lay reports for reasons stated above.  Furthermore, there is no basis in VA law for the assignment of a compensable rating for hypertension with blood pressure findings that might be higher without treatment.

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board also acknowledges the Veteran's reports of dyspnea on exertion, chest pains, and sweating.  However, there is no competent evidence that indicates that these complaints are features of the Veteran's hypertension; only the Veteran's lay general conclusory speculation is of record.  The Board finds that the Veteran has not described any exceptional or unusual features of his hypertension.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due solely to his service-connected hypertension.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


